                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DAVID KIVETT,                               Case No. 2:20-cv-00664-JDW

              Plaintiff
       v.

 NEOLPHARMA, INC., et al.,

              Defendants.


                                      ORDER

      AND NOW, this 27th day of May, 2021, upon consideration of Defendants

Neolpharma, Inc., and Cediprof, Inc.,’s Motion for Summary Judgment (ECF No. 33)

and Plaintiff David Kivett’s Opposition thereto (ECF No. 43), for the reasons set forth

in the accompanying Memorandum, it is ORDERED that Neolpharma’s Motion for

Summary Judgment (ECF No. 33) is GRANTED as to Mr. Kivett’s fraud claim

(Count II) and DENIED as to Mr. Kivett’s breach of contract claim (Count I).

                                              BY THE COURT:


                                              /s/ Joshua D. Wolson
                                              JOSHUA D. WOLSON, J.
